EXHIBIT 10.21
SUMMARY OF COMPENSATION ARRANGEMENTS WITH DIRECTORS
     Our non-employee directors receive $85,000 in the form of restricted stock
units on the date of each annual meeting of stockholders. They also receive
$1,000 in cash plus expenses for each Board meeting or Committee meeting they
attend.
     We pay our Lead Director an additional $7,500 in cash, our Chairman of the
Audit/Finance and Investment Committee an additional $2,500 in cash, and our
Chairman on the Leadership and Compensation Committee an additional $1,500 in
cash.
     Mr. Albert, as our non-executive Chairman, receives the same compensation
paid to non-employee directors plus an additional annual stipend of $50,000.
     Mr. Brooker, as our President and Chief Executive Officer, does not receive
additional or special compensation for serving as a director. In addition,
Mr. Brooker will be entitled to receive certain payments upon our change of
control or his termination of employment.
     In March 2009, our board of directors established a new compensation policy
for our directors. Effective as of the date of our 2009 annual stockholders
meeting, our directors will receive an annual retainer of $50,000 in cash,
payable in quarterly installments. Each director will continue to receive $1,000
in cash plus expenses for each Board meeting or Committee meeting they attend.
In addition, the retainers paid to the chairmen of our board committees will
remain unchanged.

 